COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
 
                                                                              )
                                                                              )
                                                                              )              No.  08-04-00064-CR
                                                                              )
IN RE:  ANTONIO CAMPOS                             )     AN
ORIGINAL PROCEEDING
                                                                              )
                                                                              )                
IN MANDAMUS
                                                                              )
                                                                              )
 
 
MEMORANDUM  OPINION
ON WRIT OF MANDAMUS
 
Relator Antonio Campos has filed a motion to compel the
trial court to take appropriate action regarding his request for a nunc pro tunc order.  We construe the motion to compel as a
petition for writ of mandamus.  Relator=s
motion is not sworn and he has not provided this Court with any documents to
support his claims.  See Tex.R.App.P. 52.3, 52.3(j).  Accordingly, Relator=s request for relief is denied.
 
April
29, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)